AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                                 Page I of I



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                  JUDGMENT IN A CRIMINAL CASE
                                                                               (For Offenses Committed On or After November I, 1987)
                                v.

                    Marino Vasquez-Martinez                                    Case Number: 3: 18-mj-22296-RBB

                                                                               Mark F. Adams
                                                                               Defendant's Atta ney


REGISTRATION NO. 80158298
                                                                                                            FILED
THE DEFENDANT:                                                                                              OCT 2 4 2018
 ISi pleaded guilty to count( s) I of Complaint                                                       _ _   . _
 D was found guilty to count( s)                                           SOUTHEf<N DISTRICT OF CA~IFORNIA
   afterapleaofnotguilty.                                                 '"''    '.''',            '"c: u•r
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                  Nature of Offense                                                              Count Number(s)
8:1325(a)(2)                     ILLEGAL ENTRY (Misdemeanor)                                                     I


 D The defendant has been found not guilty on count(s)
                                                                         -------------------
 0 Count(s)                                                                 dismissed on the motion of the United States.
                  -----------------~




                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                              TIME SERVED

 ~  Assessment: $10 WAIVED          ISi Fine: WAIVED
ISi Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.
D Court recommends defendant be deported/removed with relative,                     charged in case _ _ .

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                            Tuesday, October 23, 2018
                                                                            Date of Imposition of Sentence



                                                                            H&L~L.TucK
                                                                            UNITED STATES MAGISTRATE JUDGE

                                                                                                                     3: 18-mj-22296-RBB
